

Exhibit 10.1


STOCK OPTION AGREEMENT


THIS AGREEMENT, made as of the 30th day of June, 2005 by and between MILLER
INDUSTRIES, INC., a Florida corporation (the "Company"), and ANGELO NAPOLITANO
(the "Optionee").


RECITALS:


A. The Company has agreed to issue options to purchase shares of the Company's
common stock to the Optionee in exchange for (i) the substantial benefits
provided to the Company through the Optionee’s personal guarantee of the
Company’s bank loan; and (ii) the services rendered by the Optionee in his
capacity as the Company’s sole officer and director.


B. The parties desire to set forth their agreement with respect to such options
by entering into this Agreement.


NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


1. Grant of the Option. Subject to and upon the terms and conditions set forth
in this Agreement, the Company hereby grants options (the "Options") to the
Optionee to purchase up to 2,017,338 shares (the "Option Shares") of the
Company's common stock (the "Common Stock"), during the term of the Options at a
price equal to $0.18 (eighteen cents) per share (the "Exercise Price").


2. Term. The term of the Options shall commence on the date of this Agreement,
and, subject to the provisions of Sections 5 and 6 hereof, expire ten (10) years
from the date of this Agreement. Upon their termination, the Options shall be of
no further force and effect and shall not be exercisable to any extent.


3. Vesting. The Options will be fully vested as of the date of this Agreement,
and may be exercised by the Optionee in whole or in part and from time to time
at any time during the term of the Options.


4. Restrictions on Exercise and Transfer. The Option and the rights of the
Optionee in the Options and under this Agreement may not be transferred except
upon the Optionee's death as provided by Section 5(c) hereof.


5. Adjustment in the Event of Changes in Capital Structure, Reorganization,
Anti-Dilution or Accounting Change.


(a) In the event of a change in the corporate structure or shares of the
Company, the Board of Directors (subject to any required action by the
shareholders of the Company) shall make such equitable adjustments as are
necessary and appropriate to protect against dilution in the number, kind and in
the exercise price of the shares underlying the Options; provided, however, that
the Board of Directors shall not be required to make any such adjustments in the
event of a change which does not result in a dilution of at least one percent
(1%) in the number or exercise price of the shares underlying the Options. For
the purposes of this Section 5, a change in the corporate structure or shares of
the Company shall include, but is not limited to, changes resulting from a
recapitalization, stock split, consolidation, rights offering, stock dividend,
reorganization or liquidation.


(b) Upon a reorganization, merger or consolidation in which the Company is not
the surviving corporation, or upon a transfer of all or substantially all of the
property of the Company and its subsidiaries (taken as a whole), the Options and
all of the Optionee's rights hereunder shall terminate, unless provision is made
by the Company in connection with such transaction for the assumption or
purchase of the Options granted hereunder, or for the substitution for the
Options of new options of the successor corporation, or a parent or subsidiary
thereof, with appropriate adjustments as to the number, kind of shares and the
purchase price per share, in which event the Options or a new option substituted
for the Options shall continue in the manner and under the terms as provided.


(c) If the Company does not make provision for the assumption or purchase of the
Options or the substitution of new options in connection with the transactions
listed in Section 5(b), then: (i) the Company shall provide the Optionee with at
least 30 days prior written notice of such transaction; and (ii) during such
30-day period, the Optionee shall be entitled to exercise the Options.


(d) This Agreement shall not in any way limit or affect the right of the Company
to make changes in its capital structure or to merge or consolidate or to
dissolve, liquidate or sell all or any part of its business or assets.


6. Privilege of Stock Ownership. The Optionee shall not be deemed to be the
holder of, or to have any of the rights of the holder with respect to, any
Option Shares unless and until the Company shall have issued and delivered the
shares to the Optionee, and the Optionee's name shall have been entered as a
stockholder of record on the books of the Company. Thereupon, the Optionee shall
have full voting and other ownership rights with respect to such shares.


7. Manner of Exercising Options.


(a) The Options may be exercised only as to whole shares and only by written
notice signed by the Optionee (or in the case of exercise after Optionee's death
or disability by Optionee's legal representative, executor, administrator, or
heir or legatee, as the case may be), and mailed or delivered to the Secretary
of the Company at its principal office, which notice shall: (i) specify the
number of Option Shares with respect to which the Options is being exercised;
(ii) be accompanied by payment in full for such Shares in cash; (iii) include a
statement to the effect that the Optionee or other person exercising the Options
is purchasing the Option Shares for investment and not with a view to, or for
sale in connection with, any distribution thereof; and (iv) if being exercised
by a person or persons other than the Optionee, be accompanied by proof
satisfactory to the Company and its counsel that such person or persons have the
right to exercise the Options.


(b) The Options shall be deemed to have been exercised with respect to the
Option Shares specified in said notice at the time of receipt by the Company of:
(i) said notice; (ii) any representations required by the Company pursuant to
Section 8 hereof; and (iii) payment therefor.


8. Compliance with Laws and Regulations. Prior to exercise of the Options
hereunder, the Optionee shall execute and deliver to the Company such
representations in writing as may be reasonably requested by the Company in
order for it to comply with the applicable requirements of federal and state
securities law.


9. Reservation of Shares. The Company shall take appropriate steps to reserve
from the Company’s authorized but unissued capital a sufficient number of shares
of the Company’s common stock to cover all shares issuable pursuant to the
Options.


10. Governing Law. The validity, enforcement or construction of this Agreement
shall be governed by the laws of the State of Florida.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


COMPANY:


MILLER INDUSTRIES, INC.


By: /s/ Angelo Napolitano  
Its: President






OPTIONEE:


/s/ Angelo Napolitano  
Angelo Napolitano, Individually